DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C 103 as being unpatentable over Kinsely et al. (US 2015/0039651), hereon referred to as Kinsely, in view of Ge (US 2012/0167169), and hereon referred to as Ge.
	In regards to claims 1, 4 & 7 Kinsely discloses receiving a rule set from the second computing device (The generated rules may be provided directly to a data server; Paragraph 0099); sequentially using each rule in the rule set to identify corresponding bit strings in the RCD in memory; and copying the identified bit strings into a memory to replicate the data file (A data server may be configured to utilize a field extractor to derive values for fields based applying an extraction rule associated with that field to some or all of the data items; Paragraphs 0072; 0097).
	However, Kinsely does not disclose storing a referential complex dataset (RCD) in memory of the first computing device that matches an RCD stored in the second computing device. In an analogous art Ge discloses storing a referential complex dataset (RCD) in memory of the first computing device that matches an RCD stored in the second computing device (The second computing device storing secret data and id data; The second computing device retrieves the local secret data from; The second computing device retrieves the local identification data from; The first computing device storing secret data and id data (RCD) (Paragraphs 0052; 0054; Fig.3B).
At the time before the effective filing date of the invention, it would have been obvious to an ordinary skill in the art to combine the teachings disclosed by Kinsely, with the teachings disclosed by Ge regarding storing a referential complex dataset (RCD) in memory of the first computing device that matches an RCD stored in the second computing device. The suggestion/motivation of the combination would have been to provide support in gaining access to data on another device or data repository (Ge; Abs.; Paragraph 0002). 



In regards to claims 2, 5 & 8, Kinsley discloses processing the replicated data file using an application compatible with the data file (Events may be replicated in multiple data stores, in which case indexers that have access to the redundant events; Paragraph 0072).
	In regards to claims 3, 6 & 9, Kinsely discloses receiving a secondary rule set from the second computing device (The generated rules may be provided directly to a data server; Paragraph 0099); sequentially using each secondary rule in the secondary rule set to identify corresponding bit strings in the subscriber RCD in memory; and copying the identified bit strings into a memory to replicate the data file (A data server may be configured to utilize a field extractor to derive values for fields based applying an extraction rule associated with that field to some or all of the data items; Paragraphs 0072; 0097).
	However, Kinsely does not disclose storing a subscriber RCD in memory of the first computing device; and using the identified corresponding bit strings in the subscriber RCD as rule to identify corresponding bit strings in the RCD in memory. In an analogous art Ge discloses using the identified corresponding bit strings in the subscriber RCD as rule to identify corresponding bit strings in the RCD in memory (The computing device retrieves the local secret data, and retrieves the local identification data from, for example, a hard disk of the second computing device; After the local secret data is retrieved, the second computing device generates the local hash value ; After the local identification data is retrieved, the second computing device generates the second local hash value; Paragraphs 0052-0055; 0059); storing a subscriber RCD in memory of the first computing device (A data server may be configured to utilize a field extractor to derive values for fields based applying an extraction rule associated with that field to some or all of the data items; Paragraphs 0072; 0097).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARIF E ULLAH/Primary Examiner, Art Unit 2495